Citation Nr: 1135231	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  04-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizophrenia.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1968 to September 1971, and from September 1974 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for PTSD and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for schizophrenia.

In a November 2006 decision, the Board reopened the claim of service connection for schizophrenia.  The Board remanded the issue of entitlement to service connection for a psychiatric disorder, including schizophrenia and PTSD, to the RO for additional evidentiary development.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  In May 2010, the Board again remanded the matter to the RO for additional evidentiary development.  

The Board notes that the appellant was originally represented in this appeal by the Disabled American Veterans.  See October 2004 VA Form 21-22.  In September 2004, however, the appellant revoked that power of attorney.  The Vietnam Veterans of American thereafter participated in the appellant's appeal, although the record does not contain the necessary power of attorney in favor of that organization.  See 38 C.F.R. § 14.631 (2010) (providing that a power of attorney, executed on either VA Form 21-22 or VA Form 21-22a, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant).  

In August 2011, the Board contacted the appellant by letter for the purpose of clarifying his wishes regarding representation.  Later that month, the appellant responded that he wished to represent himself and asked that the Board proceed with consideration of the appeal.  


FINDING OF FACT

The appellant's current psychiatric disability, diagnosed PTSD, dysthymia, and paranoid schizophrenia, had its inception during active duty.  


CONCLUSION OF LAW

A psychiatric disability, including PTSD, dysthymia, and paranoid schizophrenia, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.



Background

The appellant had two periods of active service.  Treatment records corresponding to his first period of active service show that at his June 1968 military induction medical examination, he completed a report of medical history on which he endorsed a history of frequent trouble sleeping and nervous trouble.  The examiner noted that these complaints referred to situational anxiety.  Psychiatric evaluation was normal.  

In-service treatment records show that in August 1971, fifteen days prior to his scheduled separation from active service, the appellant was hospitalized for evaluation and treatment of depression, withdrawal, and impulsive behavior.  Specifically, it was noted that on the day of admission, the appellant had attacked his sergeant with a machete, threatening to kill him.  In reviewing the appellant's history, the examiner noted that the appellant had successfully completed three years of active duty which included basic training at Fort Ord and thirteen months in Korea.  He also was noted to have had a life long history of social isolation with schizoid adjustment.  The diagnosis was schizoid personality as manifested by a history of societal withdrawal, isolation, and possible thought disorder; minimal stress; moderate predisposition; no residual impairment.  The record on appeal also includes a clinical record cover sheet containing a diagnosis of schizoid personality, existed prior to service.  

In August 1972, after his separation from his first period of active duty, the appellant was hospitalized overnight in connection with his reports of suicidal ideation.  He explained that he had recently married and that his spouse now wanted an annulment.  The appellant was discharged the following day with a diagnosis of marital malajustment in a man who has a basic personality disorder.  

The record on appeal shows that the appellant was thereafter seen at private clinics between 1973 and 1975 in connection with chronic "life crisis problems" involving issues such as marital problems, obsessional paranoid feelings, a violent temper, and chronic depression.  His diagnosis was paranoid personality disorder.  See August 1982 letters from private clinics.  

Service treatment records corresponding to the appellant's second period of active duty show that at his September 1974 military enlistment medical examination, he again reported a history of depression or excessive worry.  Psychiatric evaluation, however, was again determined to be normal.  

In-service treatment records show that following month, the appellant was hospitalized with complaints of having no desire to live.  He reported a history of two prior psychiatric hospitalizations, once during his first period of active duty and a second after service separation which only lasted overnight because of suicidal thoughts.  He indicated that he had felt depressed since his enlistment in September 1974 as a result of severe marital problems.  An MMPI was performed and the impression of the examiner administering the test was that it was doubtful that the appellant had any serious psychiatric problems.  Rather, it was the opinion of the test administrator that the recent incident necessitating hospitalization probably resulted from general pressures put upon a shy, sensitive individual marked by some social incapacity, feelings of alienation and misunderstanding.  Despite this conclusion, however, the appellant's treating physician diagnosed him as having schizophrenia, paranoid type, manifested by paranoid thinking, suicidal thoughts, and concrete thinking.  He concluded that the appellant's schizophrenia had existed prior to service and recommended a medical discharge.  

According to an October 1974 report of Medical Board Proceedings, the appellant was determined to be medically unfit for duty due to paranoid schizophrenia.  The condition was noted to have existed prior to service, not aggravated by duty.  

The post-service record on appeal includes VA and private clinical records showing continued psychiatric symptomatology.  Diagnoses include paranoid personality, alcohol abuse, mental disorder, and possible thought disorder.  

In December 1997, the appellant underwent VA medical examination at which he reported that he had joined the service in September 1968 to escape an abusive home environment.  He indicated that he trained as a lineman and telephone operator and was stationed in Korea for thirteen months.  The appellant recalled experiencing several stressful events in Korea, including coming under fire from the North Koreans while working as a lineman.  He reported that in September 1971, after receiving a "Dear John" letter from his girlfriend, he had threatened his sergeant with a machete.  As a result, he was placed in the stockade psychiatric unit, medicated with Thorazine, and discharged from service.  After his service separation, he married.  Twenty-two months later, however, he and his spouse separated, prompting a period of hospitalization for suicidal ideation.  The appellant indicated that in 1974, he reenlisted in the military.  Shortly thereafter, he and his second spouse separated, precipitating another period of hospitalization during which he was diagnosed as having schizophrenia and medically discharged from service.  The appellant indicated that after his separation from his second period of active service, he drank heavily and participated in several alcohol treatment programs.  He reported that he had worked in a variety of trades over the years, including warehouse worker, flagman, and electrical worker.  He acknowledged that he was often fired for poor performance.  The appellant indicated that he had not worked since 1994 and subsisted on disability payments for schizophrenia. 

With respect to current symptoms, the appellant reported daily intrusive thoughts of his in-service experiences, as well as weekly nightmares.  He avoided activities which could arouse recollections of service.  The examiner noted that the appellant also exhibited symptoms of increased arousal which did not appear to have been present prior to service.  The examiner also noted that the appellant exhibited a marked diminishment of interest and participation in activities and was quite detached and estranged from others.  He also demonstrated a restricted affect and a sense of a foreshortened future.  The examiner noted that the appellant had been very unsuccessful at numerous endeavors, including attempts at marriage, relationships, and work.  He also had problems with irritability and anger and a terrible difficulty with concentration.  He also had a startle response to sudden movements.  The examiner noted that the appellant also reported experiencing auditory hallucinations since his first period of active service.  The appellant indicated that these hallucinations were now controlled somewhat with his psychotropic medications.  The appellant also reported some visual hallucinations.  

After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant met the full criteria for a diagnosis of PTSD with secondary depression.  He explained that the appellant had been exposed to significant stressors in service and had continued to experience frequent intrusive thoughts and nightmares of those experiences.  The examiner also concluded that the appellant exhibited a psychotic disorder which appeared to have begun in service, as evidenced by his reports of hallucinations which began in service as well as his period of psychiatric hospitalization after attacking his sergeant.  The examiner also noted that these symptoms had been evident during the appellant's hospitalization for psychiatric treatment in August 1972, within one year of service separation.  The examiner therefore concluded that the appellant first manifested signs and symptoms of a significant psychiatric illness while in the military.  The examiner further noted that the appellant had been diagnosed as having chronic paranoid schizophrenia in October 1974.  The final diagnoses included PTSD, dysthymia secondary to PTSD, and chronic paranoid schizophrenia, currently with significant residual symptomatology despite treatment with antipsychotic medication.  


Law and Regulations

Service connection is granted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat veterans. See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  Moreover, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for a psychiatric disorder.  He contends that his current psychiatric disability, claimed as PTSD or schizophrenia, was incurred in or aggravated during his active service.  After considering and weighing all evidence of record, the Board concludes that service connection for a psychiatric disability is warranted.  

As set forth above, the record contains the December 1997 VA medical examination report in which the examiner concluded that the appellant currently has chronic paranoid schizophrenia and that such disability had had its inception during his first period of active service.  The examiner explained that the appellant had reported auditory hallucinations which began during his first period of active service.  He further noted that hospitalization records documented psychiatric symptomatology indicative of schizophrenia in service in August 1971, as well as within the first post-service year in August 1972.  Finally, the examiner noted that in October 1974, during the appellant's second period of active duty, military physicians determined that the appellant's psychiatric symptomatology was due to paranoid schizophrenia and diagnosed him as having that condition.  Again, the December 1997 VA medical examiner concluded that the appellant continued to exhibit paranoid schizophrenia. 

The Board considers the December 1997 VA medical opinion to be persuasive and assigns it probative weight.  The opinion was provided by a qualified medical professional who has the expertise necessary to opine on the matter at issue.  In addition, the examiner based his opinion on an examination of the appellant and a review of the claims folder, including service treatment records corresponding to both periods of active service.  The examiner also provided a rationale for his opinion, with reference to the pertinent evidence of record.  Finally, the Board notes that the record on appeal contains no other post-service medical opinion attributing the appellant's current paranoid schizophrenia to any other cause.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Board notes that the appellant has not been examined for VA compensation purposes since December 1997.

In reaching its decision, the Board has considered the service treatment records in which military physicians concluded that the appellant's paranoid schizophrenia had existed prior to service and had not been aggravated therein.  

As set forth above, at his June 1968 and September 1974 military induction medical examinations, the appellant completed reports of medical history on which he endorsed a history of nervous trouble.  On both occasions, however, the appellant was evaluated and his psychiatric condition was determined to be normal.  

Under these circumstances, the Board finds that the presumption of sound condition at service entrance attaches.  Although the appellant reported a history of nervous trouble prior to both periods of active service, it is well established that a history provided by a veteran of the preservice existence of a condition does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Moreover, the examiners both indicated that psychiatric evaluation was normal.  Because the record in this case establishes that the appellant was "examined, accepted, and enrolled for service," and that such examinations revealed no "defects, infirmities, or disorders," the presumption of sound condition attaches with respect to the appellant's psychiatric disability.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In light of this finding, the burden of proof is on VA to rebut the presumption of soundness.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VA O.G.C. Prec. Op. No. 3-2003.

This burden is a formidable one, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In determining whether there is clear and unmistakable evidence that the disorder preexisted service, the Board must conduct an impartial and thorough review of all the evidence of record.  See Crowe, 7 Vet. App at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, after reviewing the entire record, the Board finds that the presumption of soundness has not been rebutted with respect to the appellant's psychiatric disability.  As set forth above, psychiatric evaluation was normal at the time of the appellant's service enlistments.  Moreover, given the opinion of the December 1997 VA medical examiner, it is clear that the preexistence of the appellant's psychiatric disability is not "undebatable."  

Where, as here, the government fails to rebut the presumption of soundness, the claim is one for direct service connection.  Kinnaman, 4 Vet. App. at 27.  In this case, after carefully reviewing the evidence of record, and affording the appellant the benefit of the doubt, the Board finds that service connection for a psychiatric disability is warranted.  The evidence shows that the appellant was first diagnosed as having schizophrenia during his second period of active service and that he continues to exhibit that disability.  Additionally, given the December 1997 VA medical opinion that the appellant's current psychiatric disability, paranoid schizophrenia, had its inception in service, service connection for that psychiatric disability is warranted.  

In addition to the evidence set forth above, the Board observes that the appellant also meets the specific criteria set forth in 38 C.F.R. § 3.304(f), for an award of service connection for PTSD.  Although the RO concluded that the record did not contain sufficient information with which to corroborate the appellant's reported stressors, an award of service connection for PTSD under the liberalizing amendments to section 3.304(f) is warranted.  The appellant's reported stressor of being fired upon by North Korean soldiers while working as a lineman in Korea is related to his "fear of hostile military activity" and is consistent with the place and circumstances of his service, as documented in his service personnel records.  Additionally, as set forth above, the December 1997 VA examiner confirmed that the appellant's reported stressor is adequate to support a diagnosis of PTSD and that the appellant's symptoms are related to that stressor.  He also determined that the appellant had dysthymia secondary to PTSD.  See 38 C.F.R. § 3.310.  

For the reasons and bases discussed above, the Board concludes that service connection for a psychiatric disability, including PTSD, dysthymia, and paranoid schizophrenia, is warranted.  


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD, dysthymia, and paranoid schizophrenia, is granted.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


